Case: 20-11112     Document: 00515908016         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 21, 2021
                                  No. 20-11112
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Earl Ramseur,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-89-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Robert Earl Ramseur appeals from the sentence imposed following his
   bench trial conviction for failure to surrender for service of sentence and
   being a felon in possession of a firearm. The district court sentenced




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11112      Document: 00515908016          Page: 2   Date Filed: 06/21/2021




                                    No. 20-11112


   Ramseur to a below-guidelines term of 44 months of imprisonment and 3
   years of supervised release.
          Ramseur first argues that the district court erred by increasing his
   sentence under U.S.S.G. § 3C1.1 for obstruction of justice without a specific
   finding that his presentation of false testimony was willful. Because Ramseur
   did not object to the obstruction adjustment on the same ground he now
   raises on appeal, we will review this issue for plain error only. See United
   States v. Huerta, 182 F.3d 361, 366 (5th Cir. 1999).
          We have held there is a “requirement that the district court find that
   the defendant ‘willfully’ obstructed or attempted to obstruct justice.”
   United States v. Greer, 158 F.3d 228, 239 (5th Cir. 1998). In this case, the
   district court found that Ramseur’s testimony at his bench trial was not
   credible and that he “did not tell [the] truth in his testimony.” Moreover,
   the presentence report (“PSR”) contained more specific findings, which the
   district court adopted in its statement of reasons, that Ramseur committed
   perjury and willfully obstructed justice. We have held that a district court’s
   adoption of the PSR’s adequate findings may support an obstruction
   adjustment. See United States v. Perez-Solis, 709 F.3d 453, 469–71 (5th Cir.
   2013). In any event, Ramseur cannot show reversible error based solely on
   the lack of a specific finding by the district court regarding willfulness. See
   Huerta, 182 F.3d at 366.
          Ramseur next challenges a special condition for supervised release
   that the district court imposed. That condition states: “The defendant shall
   not incur new credit charges or open additional lines of credit without
   approval of the probation officer unless the probation officer makes a
   determination that the defendant has fully satisfied the restitution obligation
   in Case No. 3:16-CR-065-N.” The case referenced in this condition involves
   Ramseur’s prior convictions for willfully assisting the preparation of false




                                          2
Case: 20-11112      Document: 00515908016           Page: 3    Date Filed: 06/21/2021




                                     No. 20-11112


   income tax returns. See United States v. Ramseur, 830 F. App’x 737, 737 (5th
   Cir. 2020).
          For the first time on appeal, Ramseur challenges this condition on the
   ground that the district court overstepped its bounds by imposing a condition
   that is contingent on the repayment of restitution in a separate case. Because
   he did not object on this basis when he had the opportunity to do so at
   sentencing, we review this challenge for plain error only. See United States v.
   Diggles, 957 F.3d 551, 559–60 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825
   (2020). The Government acknowledges that the district court’s imposition
   of this condition in reference to another case is not specifically countenanced
   in U.S.S.G. § 5D1.3(d)(2) (policy statement), but it correctly argues that
   Ramseur has failed to show reversible error in this regard. Ramseur’s lack of
   authority supporting his challenge fails to establish clear or obvious error. See
   United States v. Segura, 747 F.3d 323, 330 (5th Cir. 2014). Moreover, because
   Ramseur is subject to this condition in his amended judgment for preparing
   false tax returns, he cannot show that the imposition of this condition in the
   instant case affected his substantial rights or merits the exercise of this
   court’s discretion. See Puckett v. United States, 556 U.S. 129, 135 (2009).
          The district court’s judgment is AFFIRMED.




                                          3